This is an appeal from the denial of the defendant's motion to set aside the verdict of the jury in favor of the plaintiff. If the jury believed the testimony of the plaintiff and his witnesses, as they were entitled to do, they might reasonably have found that the defendant's car passed a truck, cut over to the left and bore directly down on the plaintiff's car which was proceeding in an opposite direction on its own right-hand side of the highway, necessitating the plaintiff turning his car sharply to the left to avoid a head-on collision, resulting in his striking the truck. Upon these facts the jury might reasonably have reached the conclusion that the defendant's negligence was the proximate cause of the collision and the resulting injuries and, judging the conduct of the plaintiff in the light of the emergency which confronted him, that he was not guilty of contributory negligence. It is true that the defendant gave a very different account of the way in which the accident happened. But it was for the jury to decide which of the conflicting versions was the true one and it is not the province of this court, as it was not that of the trial court, to overrule their conclusion.
   There is no error.